DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including a second sealing ring connected to each piston of the combustion piston assembly, the second sealing ring configured to provide selective access between the annular bore and at least one fluid conduit carried by the engine in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Buchanan (US 8,936,004 B1).  Buchanan discloses an engine [10], comprising: a housing [12]; a combustion assembly carried by the housing, the combustion assembly comprising: an annular bore (torus) defined by the engine [10], and a combustion piston assembly disposed within the annular bore (torus), the combustion piston assembly comprising: a set of pistons [16]; a first sealing ring [26] connected to each piston [16] of the combustion piston assembly, the first sealing ring [26] configured to limit the flow of combustion gas past each piston [16] of the combustion piston assembly along a direction of rotation of the combustion piston assembly; and at least one valve [28] configured to move between a first position (retracted) within the annular bore (torus) to allow the combustion piston assembly to travel within the annular bore (torus) from a first location proximate to the at least one valve [28] to a second location distal to the at least one valve [28] and a second position (extended) within the annular bore (torus) to define a combustion chamber relative to the combustion piston assembly at the second location (col. 3 lines 36-61, col. 4 lines 6-26, col. 4 line 47 - col. 5 line 51, and Figures 1-5).  However, Buchanan neither discloses nor renders obvious a second sealing ring connected to each piston of the combustion piston assembly, the second sealing ring configured to provide selective access between the annular bore and at least one fluid conduit carried by the engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Bonin et al. (US 2014/0182534 A1), Bonin (US 2016/0281596 A1), Bonin (US 2014/0182542 A1), Morgado (US 2003/0200951 A1), and Day (US 7,364,415 B2) which all disclose a state of the art for similar circulating piston engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746